PER CURIAM.
We grant certiorari and quash the trial court order compelling the petitioners to authorize the release of out of state medical records. The respondents served subpoenas duces tecum (without scheduling depositions) upon out of state health care providers. The petitioners have objected. The respondents have not shown that the medical records could not be otherwise obtained by the use of available discovery. Cf. Wilson v. Rodriguez, 547 So.2d 196 (Fla. 4th DCA 1989); Reinhardt v. Northside Motors, Inc., 479 So.2d 240 (Fla. 4th DCA 1985); Johnston v. Donnelly, 581 So.2d 909 (Fla. 2d DCA 1991).
HERSEY, STONE and POLEN, JJ., concur.